Citation Nr: 1538667	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  11-04 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the issue of entitlement to service connection for a low back disorder.    

2.  Entitlement to service connection for a low back disorder.

3.  Whether new and material evidence has been received to reopen the issue of entitlement to service connection for an acquired psychiatric disorder, to include anxiety neurosis, a nervous condition, major depressive disorder, and schizophrenia.  

4.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety neurosis, a nervous condition, major depressive disorder, and schizophrenia.  

5.  Entitlement to service connection for a cervical spine disorder.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from July 1972 to July 1974.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals a copy of a VA Form 21-22, "Appointment of Veterans Service Organization as Claimant's Representative" for Disabled American Veterans.

The RO put additional VA treatment records and a VA examination in the claims file after issuing the January 2011 statement of the case (SOC), but did not issue a supplemental SOC (SSOC) addressing this additional evidence.  See 38 C.F.R. 
§§ 19.31(b), 19.37(a) (2014).  However, in a recent September 2015 Appellant's Brief, the Veteran submitted a waiver of initial RO consideration of this evidence.  

The issue of entitlement to service connection for an acquired psychiatric disorder is REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.  

FINDINGS OF FACT

1.  In final March 1975 and August 1975 rating decisions, the RO denied service connection for a low back disorder.  The Veteran did not appeal these decisions nor submit new and material evidence within one year of either decision.  

2.  In final March 1975, August 1975, August 1997, January 2003, and April 2008 rating decisions, the RO denied service connection for an acquired psychiatric disorder.  The Veteran did not appeal these decisions nor submit new and material evidence within one year of any of these decisions.  

3.  The evidence received since the August 1975 and April 2008 rating decisions, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claims for service connection for low back and psychiatric disorders and raises a reasonable possibility of substantiating the claims.   

4.  The Veteran's current low back disorder did not manifest in service or within one year of service, and is not related to his period of active military service.


CONCLUSIONS OF LAW

1.  For the low back disorder, the March 1975 and August 1975 rating decisions are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 3.160(d), 20.200, 20.201, 20.202, 20.302, 20.1103 (2014).

2.  For the acquired psychiatric disorder, the March 1975, August 1975, August 1997, January 2003, and April 2008 rating decisions are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 3.160(d), 20.200, 20.201, 20.202, 20.302, 20.1103 (2014).  

3.  The evidence received subsequent to the final August 1975 and April 2008 rating decisions is new and material; the issues of service connection for a low back disorder and an acquired psychiatric disorder are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  A low back disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

For the new and material evidence issues for a low back disorder and a psychiatric disorder, because these issues on appeal are reopened, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide these new and material evidence issues.  

For the remaining service connection issue being adjudicated herein, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, the Veteran should be advised of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  The duty to notify was satisfied by a letter sent to the Veteran in October 2009.  This letter addressed direct service connection.  

Accordingly, the Veteran has received all required notice in connection with the service connection issue, such that there is no prejudicial error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  There has not been an allegation of any error in VCAA notice.  

With respect to the duty to assist, the RO has obtained the Veteran's service treatment records (STRs), VA outpatient treatment records, and VA examinations.  For his part, the Veteran has submitted personal statements and argument from his representative.  The Veteran has not identified any additional, outstanding evidence that is relevant to service connection.  The Social Security Administration (SSA) disability records being secured on remand for the psychiatric disorder issue are only relevant to this particular issue according to the Veteran per a May 2009 VA treatment record.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010) ("It is not the case that the government must obtain records in every case in order to rule out their relevance.  Such a decision would be akin to a determination that all medical records must be obtained.")

In addition, the AOJ secured a VA examination and opinion in June 2011 with regard to the etiology of the Veteran's low back disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4).  This VA examination and opinion was thorough, supported by an explanation, based on a review of the claims folder, and supported by clinical evidence of record.  There is no basis for any further VA examination on this issue.  The Board is therefore satisfied that the RO has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2014).  Hence, there is no error or issue that precludes the Board from addressing the merits of the low back issue on appeal.

III.  New and Material Evidence

In previous March 1975 and August 1975 rating decisions, the RO denied service connection for a low back disorder.  In previous March 1975, August 1975, August 1997, January 2003, and April 2008 rating decisions, the RO denied service connection for anxiety reaction, a nervous condition, and schizophrenia.  Despite the different psychiatric diagnoses, all of these rating decisions addressed the same psychiatric symptomatology, including but not limited to anxiety, depression, nervousness, sadness, and hearing voices.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (noting that when determining whether a new and material evidence analysis is required for a disorder, the focus of VA's analysis must be on whether the new evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries," or whether the evidence substantiates an element of the previously adjudicated matter).

The Veteran was notified of these decisions and of his appellate rights, but he did not perfect an appeal of any rating decision.  He also did not submit any additional new and material evidence relevant to those claims within one year of these decisions.  Therefore, the March 1975, August 1975, August 1997, January 2003, and April 2008 rating decisions are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 3.160(d), 20.200, 20.201, 20.202, 20.302, 20.1103 (2014).  

The subsequent denials after the initial March 1975 rating decision often denied on the basis that no new and material evidence had been submitted to reopen the low back disorder and psychiatric disorder claims.  In determining whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis, including on the absence of new and material evidence.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

In the final March 1975 and August 1975 rating decisions, the RO denied service connection for a low back disorder there was no evidence of current, objective low back pathology.  

In the final March 1975, August 1975, August 1997, January 2003, and April 2008 rating decisions, the RO denied service connection for an acquired psychiatric disorder because there was no evidence of a nexus between his current psychiatric problems and any incident or event from his military service.    

The Veteran filed his current petition to reopen his claim in October 2009.  During the present appeal, the RO did not reopen either new and material evidence claim.  Regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the low back disorder and psychiatric disorder issues before proceeding to adjudicate the underlying merits of the claims.  If the Board finds that no new and material evidence has been offered, that is where the analysis must end. 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

A finally decided claim must be reopened where the claimant submits new and material evidence relative to a fact that was unestablished at the time of the prior final decision on the claim.  Shade v. Shinseki, 24 Vet. App. 110, 119 (2010).  New evidence raises a reasonable possibility of substantiating the claim if when considered with the old evidence it triggers the Secretary's duty to assist by providing a medical opinion.  Shade, 24 Vet. App. at 118-19.  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim, for purposes of reopening the claim.  Shade, 24 Vet. App. at. at 117.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Here, the Board finds that new and material evidence has been received since the time of the final August 1975 and April 2008 rating decisions.  See 38 C.F.R. 
§ 3.156(a).  For the low back disorder, the RO secured a June 2011 VA examination and opinion addressing the etiology of the Veteran's low back disorder, and found evidence of current low back pathology - spondylosis.  For the acquired psychiatric disorder, a VA psychiatric inpatient record dated in February 2010 rendered a new diagnosis for the Veteran's psychiatric problems - a substance abuse mood disorder.  Accordingly, this medical evidence, presumed credible, relates to an unestablished fact necessary to substantiate the low back and psychiatric disorders claims and raise a reasonable possibility of substantiating the claims on a direct basis.  The Board finds that new and material evidence has been presented to reopen the Veteran's previously denied low back and psychiatric disorder claims.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  

Having reopened the low back disorder claim on the basis of this new and material evidence, the Board must next determine whether the Veteran would be unduly prejudiced by the Board immediately proceeding with the readjudication of this service connection claim on its underlying merits.  See Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010) (noting that where the Board reopens a claim, but the RO did not, the claim must be remanded for RO consideration unless there is a waiver from the appellant or no prejudice would result from the readjudication of the claim); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (noting that the Board must consider whether a veteran is prejudiced by a lack of RO consideration of the merits of a claim). 

The Board finds that adjudication of the reopened low back disorder claim on a de novo basis is appropriate at this juncture.  A review of the January 2011 Statement of the Case (SOC) reflects that the RO considered the service connection claim on the merits.  Specifically, although addressing new and material evidence, the RO found that the Veteran's current low back disorder was not incurred in or caused by service, and was not diagnosed and manifested to a compensable degree within one year of date of separation from service.  The Veteran was also provided with the laws and regulations applicable to service connection in the January 2011 SOC.  In addition, in the August 2015 Appellant's Brief, the Veteran discussed the merits of the service connection claim (whether his current low back problems began during service).  The Veteran has evidenced his actual knowledge of the requirements for establishing his underlying entitlement to service connection by associating his low back problems with his military service.  Thus, the Board's proceeding with the service connection issue, without a remand to the RO, will not prejudice the Veteran.

IV.  Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In the present case, for the low back disorder at issue, arthritis is an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).   Under 38 C.F.R. § 3.303(b), where the evidence shows an enumerated "chronic disease" in service (or within the presumptive period under § 3.307), or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service.  Walker, 708 F.3d 1335-1337.  Service connection for certain enumerated diseases, such as arthritis, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

That is, under 38 C.F.R. § 3.303(b), with an enumerated "chronic disease" (such as arthritis) shown in service (or within the presumptive period under § 3.307), subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  See also Groves v. Peake, 524 F.3d 1306, 1309 (2008).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the chronic disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity of symptomatology.  38 C.F.R. § 3.303(b).  

In addition, a claimant may establish service connection for chronic diseases listed in § 3.309(a) by showing continuity of symptoms since service.  See 38 C.F.R. 
§ 3.303(b) (2014); Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed.Cir.2013) (continuity of symptoms provision in § 3.303(b) is "an alternative route to service connection for specific chronic diseases").  Application of the continuity of symptoms regulation requires, at a minimum, a demonstration that a chronic condition was "noted" during service or during the presumptive period and evidence of post-service continuity of symptoms.  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1336 ("Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed.").

VA is to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2014).  The Federal Circuit has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Therefore, the Board must assess the competence and credibility of lay statements.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  If the disability is of the type for which lay evidence is competent, in making its determination regarding service connection, the Board, after making a credibility determination regarding the lay evidence, must weigh that evidence against the other evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). 

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).
  
The Veteran contends that his current low back disorder is the result of an in-service injury when he fell over a pile of uniforms, as well as other falls during service.  He notes that he was treated during service for a lumbar strain.  See June 2011 VA examination; February 1975 VA examination. 

Upon review of the evidence of record, the Board finds that the Veteran is not entitled to service connection for a low back disability.  

The first and most fundamental requirement for any service-connection claim is the existence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, the Veteran has been diagnosed with spondylotic changes of the lumbar spine.  See June 2011 VA examination and x-rays.  VA treatment records dated in 2009 also reveal lumbar radiculopathy.  Thus, the evidence clearly reveals a current low back disability for the Veteran.  Thus, the first element of service connection is met.  

Regarding the second element of service connection requiring an injury, disease, or event during service, STRs show reports of low back pain in October 1973, May 1974, and July 1974 (at separation).  He was put on profile for the low back, and was told not to lift more than 20 pounds.  The in-service diagnosis was a lumbar strain.  

However, the Veteran's STRs are entirely negative for any diagnosis of arthritis or spondylotic changes of the lumbar spine.   His separation examination did not establish any such disorder.  Spondylosis incidentally is an arthritic condition.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1780 (31st ed. 2007) ("spondylosis" means "degenerative spinal changes due to osteoarthritis.").  It follows that, under 38 C.F.R. § 3.303(b), this case does not meet the test for "chronic disease" as set forth in lieu of a nexus.  Although arthritis and spondylosis are each an enumerated "chronic disease" under 38 C.F.R. § 3.309(a) (listing named chronic diseases), neither disorder in the present case is "shown" in service.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  That is, 38 C.F.R. § 3.303(b) equates "shown in service" with a reliable diagnosis of the chronic disease while in service.  Walker, 708 F.3d at 1339.  No such diagnosis of arthritis or spondylosis of the lumbar spine is of record during service.  Regardless, as noted above, an in-service event or injury to the lumbar spine is still established for the second element of service connection.   

Post-service, there is no evidence of arthritis or spondylotic changes within one year of separation from service in July 1974.  The presumption of in-service incurrence for chronic diseases is thus not for application.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  VA x-rays dated in December 1974 and June 1975 were negative for any arthritis or spondylotic changes.  Arthritis must be objectively confirmed by X-ray.  38 C.F.R. § 4.71a, DC 5003.  Thus, affirmative evidence indicates there is no arthritis within one year of discharge.

Regarding the nexus element through continuity of symptoms, the Veteran has asserted that he experienced continuous low back symptoms since the time of his discharge from military service in 1974.  The Veteran is competent to attest to an injury and observable lumbar spine symptoms thereafter.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09; Layno, 6 Vet. App. at 469.  Moreover, VA medical certificates dated in September 1974 and December 1974 and May 1975 note a 12 month history dating back to service of low back pain.  However, there was no diagnosis at that time of a condition for which continuity of symptoms can be a basis for entitlement.  See 38 C.F.R. § 3.303(b); Walker, 708 F.3d 1335-1337.  Notably, VA x-rays dated in December 1974 and June 1975 demonstrated there was no arthritis or spondylotic changes.  A February 1975 VA examiner discussed the Veteran's reports of low back pain, but found no objective evidence of low back pathology at that time.  There were no further documented complaints of low back pain in the record until an April 2004 VA examination, which is decades later.  In this case, a diagnosis is not shown or noted in the record in the 1970s.  X-rays provide strong evidence against the existence of spondylotic changes in the 1970s for the Veteran.  

Regarding the nexus element, the probative medical evidence of record clearly weighs against a relationship between the Veteran's current spondylosis any injury or treatment from his period of military service.  See Holton, 557 F.3d at 1366; 38 C.F.R. § 3.303(a), (d).  A June 2011 VA examiner opined that the Veteran's current minimal spondylotic changes of the lumbar spine is less likely as not due to acute episodes of low back pain in service in 1974.  The examiner discussed the Veteran's complaints of low back pain during service and immediately thereafter, but noted that post-service records and x-rays in the 1970s found no abnormalities of the low back.  The examiner reasoned that the Veteran's episodes of low back pain during service and immediately thereafter were acute and transitory.  The examiner also mentioned that lack of evidence of any further low back complaints for decades later.  Overall, the June 2011 VA examination and opinion was thorough, supported by an explanation, based on a review of the claims folder, and supported by the Veteran's in-service and post-service medical records.  There is no contrary medical opinion of record.  

The Board acknowledges the September 2015 Appellant's Brief from the Veteran's representative, who asserted that the June 2011 VA examination was inadequate and in direct conflict with the holding of Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) , which holds the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, the Board finds the Veteran's arguments are misguided.  The VA examiner specifically noted that VA x-rays dated in December 1974 were negative for any low back condition, including an enumerated condition such as spondylosis.  In other words, it is not a matter of the absence of contemporaneous medical evidence as being solely significant, but rather, a matter of the medical evidence present in 1974 specifically contradicting the existence of an enumerated condition such as spondylosis at that time.  It is the presence of such evidence in the record, in addition to the absence of records for decades thereafter, that provides evidence against the Veteran's claim.   

With regard to lay evidence of a nexus, lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Veteran is competent to report purported low back problems and symptoms during and after service.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09.  However, he is not competent to relate a current lumbar spine disorder such as spondylosis to service as such a relationship is not a condition readily observable by the senses, and is distinguishable from such conditions as tinnitus, varicose veins, and flat feet.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377. 

Furthermore, the Veteran's lay assertions in the present case are outweighed by the clinical findings of the June 2011 VA examiner, who determined that the Veteran's current low back disorder did not originate during service.  The Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King, 700 F.3d at 1344.  In this case, the VA examiner reviewed and considered the evidence of record, including the Veteran's statements, and provided a medical opinion with a supporting rationale relying on medical training, knowledge, and expertise.

Accordingly, the preponderance of the evidence is against the Veteran's service connection claim for a low back disorder.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disorder is reopened, and to this extent only, the appeal is granted.

Service connection for a low back disorder is denied.

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder, is reopened, and to this extent only, the appeal is granted.



REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.

First, regarding the psychiatric disorder claim, the Veteran should be scheduled for a VA examination and opinion to determine the likely etiology of any current acquired psychiatric disorder on a direct basis, to include anxiety neurosis, a nervous condition, major depressive disorder, and schizophrenia.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  STRs dated in 1973 and 1974 document treatment for nervousness and anxiety.  Immediately post-service in 1974 and 1975, the Veteran was diagnosed with an anxiety reaction.  VA treatment records dated in the 2000s reveal treatment for schizophrenia, major depressive disorder, and a substance abuse mood disorder.  No etiological opinion is of record.

Second, regarding the psychiatric disorder claim, in a May 2009 VA treatment record, the Veteran stated he received Social Security Administration (SSA) disability benefits for his psychiatric problems.  VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Although disability determinations by SSA are not controlling on VA, they are pertinent to the adjudication of a claim for VA benefits, and VA has a duty to assist the Veteran in gathering these records.  Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  VA must make as many requests as necessary to obtain "relevant" SSA records, unless a determination is made that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2).  These federal SSA records are not on file; therefore, the AOJ should attempt to obtain them before deciding the service connection claim for an acquired psychiatric disorder, as these records may be pertinent.  Id. 

Third, regarding the psychiatric disorder claim and the cervical spine disorder claim, remand is required to attempt to obtain outstanding VA treatment records from the VA healthcare system in San Juan, dated from January 2011 to the present.  

The Board has considered the September 2015 Appellant's Brief from the Veteran's representative, in which it was alleged that the AOJ should secure clinical, "inpatient" treatment records for the Veteran's psychiatric problems while stationed in Korea during service.  However, a review of the Veteran's STRs shows that clinical psychiatric records from Korea dated in August 1973 are already present in the VBMS folder, such that a remand on this basis is not necessary.  
 
Accordingly, the case is REMANDED for the following action:

1.  Request VA medical records from the San Juan VA healthcare system dated from January 2011 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the VBMS file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.

2.  Request the Veteran's records from the SSA pertaining to his disability benefits for his acquired psychiatric disorder.  A specific request should be made for copies of any disability determination and all medical records considered for SSA benefits.  

All attempts to secure these records, and any response received should be documented in the claims file.  If no records are available or do not exist, a response to that effect should be documented in the VBMS file, and the Veteran should be notified.

3.  After any additional records are associated with the VBMS file, to include additional VA and SSA treatment records, schedule the Veteran for a VA psychological examination by an appropriate clinician to determine the etiology of any current psychiatric disorder.  Access to Virtual VA and the VBMS electronic claims file must be made available to the examiner for review.  The examination should include any diagnostic testing or evaluation deemed necessary, including laboratory tests.  The Veteran must be interviewed.  The examiner must provide a clear explanation for the opinion, to include any comment on any credibility issues raised by the record from a medical perspective.  

The VA examiner must answer the following questions: 

(a) Upon clinical examination, does the Veteran have a current acquired psychiatric disorder?  Please specifically identify all acquired psychiatric disorders.  If a previously diagnosed psychiatric disorder is not found upon examination, provide an explanation for that determination.

(b) For each diagnosed psychiatric disorder, is it at least as likely as not (i.e., 50 percent or more probable) that the psychiatric disorder either first manifest during service or is otherwise causally related to the Veteran's service?  

(c) In rendering the above opinions, the examiner must consider and address the following evidence: 1) STRs documenting treatment for nervousness and anxiety in February 1973, August 1973, and July 1974 (reported at separation).  The Veteran was diagnosed with mild depression and situational anxiety during service.  It was noted he hears voices.  The death of his mother and his brother's illness were cited as factors at that time.  He was placed on Valium; 2) a September 1974 VA medical certificate revealing treatment for nervousness with a diagnosis of an anxiety reaction; 3) a May 1975 claim from the Veteran for a nervous condition; 4) a May 1975 VA medical certificate showing treatment for an acute psychosis with tension, anxiety, and irritability; 5) a March 1997 claim for a nervous condition; 6) VA treatment records dated in the 2000s and an April 2004 VA examination indicating treatment for schizophrenia, major depressive disorder, substance abuse mood disorder, and depressive disorder NOS.  The Veteran complained of hearing voices, nervousness, sadness, depression, and anxiety.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  Thereafter, the consider all of the evidence of record and readjudicate the issues on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and any representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


